       Case 1:18-cv-05573-ALC-OTW Document 31 Filed 09/21/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                             9/21/20
----------------------------------------------------------- x
                                                            :
DENISE MARLIN,
                                                            :
                                    Plaintiff,              :
                                                            :
                        -against-                           :
                                                            :
THE CITY OF NEW YORK et al,                                 :         1:18-cv-5573 (ALC)
                                                            :
                                    Defendants.             :         ORDER
                                                            :
                                                            :
                                                            :
                                                            :
                                                            :
                                                            :
--------------------------------------------------------- x

ANDREW L. CARTER, JR., United States District Judge:

        On September 4, 2020, Defendants filed a letter motion requesting a pre-motion

conference on an anticipated motion to enforce a settlement agreement allegedly reached by the

parties. (ECF No. 29). Plaintiff responded on September 7, 2020. (ECF No. 30). Defendant’s

motion for a pre-motion conference is DENIED and the Court sets the following briefing schedule:

        Defendant’s Motion:                                            October 19, 2020

        Plaintiff’s Opposition:                                        November 16, 2020

        Defendant’s Reply, if any:                                     November 30, 2020



SO ORDERED.

Dated: September 21, 2020                                       ___________________________________

          New York, New York                                         ANDREW L. CARTER, JR.
                                                                     United States District Judge
